Citation Nr: 0622742	
Decision Date: 07/31/06    Archive Date: 08/10/06	

DOCKET NO.  05-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether the appellant may be recognized as a veteran for VA 
benefit purposes.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant had no active military duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant's employment with the United Service 
Organizations (USO), including such employment performed in 
the Republic of Vietnam, does not qualify as valid service 
for veterans' status for VA benefit purposes.  


CONCLUSION OF LAW

The appellant may not be recognized as a veteran for VA 
benefit purposes.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in March 2004, 
prior to the issuance of the adverse decision now on appeal 
from July 2004.  That notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The RO made multiple inquires to the 
National Personnel Records Center (NPRC) in an effort to 
verify any possible qualifying military service for the 
appellant.  Multiple documents on file reveal that NPRC could 
not verify any period of active military service for the 
appellant.  No personnel and no medical records associated 
with military service could be located.  The appellant was 
informed of the relevant laws and regulations governing 
recognition of a veteran for VA benefit purposes, and the 
regulatory implementation of VCAA in a Statement of the Case 
issued him in December 2004.  The appellant does not argue, 
nor does the evidence on file suggest that there remains any 
uncollected relevant evidence which has not been located for 
review in advance of the appellant's claim.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service-connected 
means, with respect to disability or death, that such 
disability was incurred or aggravated, or that death resulted 
from, a disability incurred or aggravated in line of duty in 
the active military, naval or air service.  38 C.F.R. 
§ 3.1(k).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which an 
individual was disabled or died from disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

In addition to the traditional recognition of military 
service members as veterans for VA benefit purposes, certain 
categories of individuals have been specifically recognized 
as also having performed active military, naval, or air 
service.  A list of some 30 organizations and occupations 
which have been independently recognized as qualifying for VA 
benefits as if they had actually been active military, naval, 
or air service is contained at 38 C.F.R. § 3.7.  The USO, and 
employees of that organization, whether or not performing 
activities in a combat zone, are not listed or included in 
this regulation.  

Analysis:  The appellant filed his initial claim for VA 
benefits in December 2003.  Therein, he wrote that he was 
employed with the USO for four years in various locations, 
including service in Vietnam.  He wrote that USO activities 
in Vietnam were discussed or governed under the Status of 
Forces Agreement (SOFA) between that country and the US.  The 
appellant submitted his copy of an award of "the medal for 
civilian service in Vietnam" from April 1969.  In his 
July 2004 Notice of Disagreement, he wrote that he was shot 
at during his employment in Vietnam, and that he was once 
struck by shrapnel in his left thumb during such employment.  

The United Service Organizations (USO) is a private, 
nonprofit organization whose mission is to provide morale, 
welfare and recreation-type services to men and women in 
military uniform.  At present, the USO delivers its programs 
and services at more than 120 locations around the world.  

The evidence on file does not establish, nor does the 
appellant argue that he had any active military service with 
the US Armed Forces.  The laws and regulations detailed above 
do not include the USO, or any of its employees, as 
recognized individuals and/or groups considered to have 
performed active military, naval, or air service, as listed 
in particular detail at 38 C.F.R. § 3.7.  In the absence of 
any legislative or VA directives specifically providing such 
status to the USO or its employees, the appellant in this 
case may not be recognized as a veteran for VA benefit 
purposes.  The Board is bound in its decisions by the 
regulations of the department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
department.  38 U.S.C.A. § 7104(c).  The Board may therefore 
not recognize the appellant as veteran for VA benefit 
purposes.  






ORDER



The appellant may not be recognized as a veteran for VA 
benefit purposes.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


